Citation Nr: 1747381	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-31 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for pulmonary restrictive disease and left lung resection.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to April 2004, and from June 2004 to May 2005.  

This matter is before the Board of Veterans Appeals (Board) on appeal from April 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The Veteran was granted service connection for pulmonary restrictive disease and left lung resection, claimed as chest pain in October 2013 and assigned a noncompensable rating.  

In April 2014, the RO granted service connection for PTSD.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2017.  At the hearing, he withdrew his left ear hearing loss claim.  A copy of the hearing transcript has been associated with the claims file.   


FINDINGS OF FACT

1.  The Veteran's pulmonary restrictive disease and left lung resection is manifested by a post bronchodilator FVC of 87 percent predicted, a FEV-1 of 79 percent predicted, and a FEV-1/FVC of 90 percent predicted.

2.  Patellofemoral syndrome of the right knee was manifest during service.  Patellofemoral syndrome of the right knee is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for pulmonary restrictive disease and left lung resection have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.1, 4.3, 4.96, 4.97; Diagnostic Code 6600 (2016).
 
2.  Patellofemoral syndrome of the right knee was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.



II.  Law and Regulations

A.  Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Under DC 6600, a 10 percent evaluation is assignable when FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent evaluation is assignable where pulmonary function tests (PFTs) reflect FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) of 56 to 65 percent predicted. 38 C.F.R. § 4.97, DC 6600. A 60 percent evaluation is assignable for FEV-1 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit). Id. A 100 percent evaluation is assignable for FEV-1 less than 40 percent predicted, or; the ratio of FEV in one second to FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; a requirement for outpatient oxygen therapy.  Id.

Under DC 6600, PFTs are required unless a maximum exercise capacity test is of record and results are 20 ml/kg/min or less, there is documented pulmonary hypertension or cor pulmonale or right ventricular hypertrophy, there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).  PFTs must be conducted post-drug or post-medication or post-inhalation therapy, because it is the post-drug or post-therapy results that are considered for rating purposes.  See 38 C.F.R. § 4.96 (d)(5).  Post-bronchodilator PFTs are only not required when pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  Evaluation should be done based on PFTs even when they are not consistent with clinical findings unless the examiner states why the PFTs are invalid.  38 C.F.R. § 4.96 (d)(3).  When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), the test result deemed by the examiner to most accurately reflect the level of disability is used for rating purposes.  See 38 C.F.R. § 4.96 (d)(6).  If the FEV-1 and FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96 (d)(7). 

Except as otherwise provided in this schedule, the disabilities arising from a single disease entity, e.g., arthritis, multiple sclerosis, cerebrovascular accident, etc., are to be rated separately as are all other disabling conditions, if any.  All disabilities are then to be combined as described in paragraph (a) of this section.  38 C.F.R. § 4.25 (b).  Pyramiding, the evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  38 C.F.R. § 4.14.

The Veteran contends that he is entitled to an initial compensable rating for his service-connected pulmonary restrictive disease and left lung resection under DC 6600.

B.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).



III.  History 

A review of the Veteran's service treatment records (STRs) shows a right knee injury in service.  

The January 2003 entrance examination was clinically normal for the lower extremities.  At a January 2003 Medical Prescreen Of Medical History Report, the Veteran denied a history of a swollen, painful, or dislocated joint or fluid in a joint (knee, shoulder, Wrist, elbow, etc.).  In a January Report of Medical History, he also denied knee trouble (e.g., locking, giving out, pain or ligament injury, etc.).  

A March 2003 STR indicates the Veteran had right knee pain for three weeks.  

An Adult Preventative and Chronic Care Flowsheet lists knee under chronic illnesses in 2005, along with painful shoulders and lower back.  

A March 2010 VA examination revealed impressions of patellofemoral syndrome, right knee.  There were no flare ups reported relative to the right knee.  There was no change in functional capacity of the right knee with repetitive motion.

VA treatment records from August 2013 note that the Veteran was seen for bilateral knee pain.  When he did quads, it was "like bone on bone."

The Veteran was afforded a VA respiratory examination in December 2013.  At training, he noted progressive shortness of breath with running.  He reported that by the time he had left the initial training, his running times had slowed considerably.  He has continued to experiencing some mild shortness of breath when exercising.  Clinical evaluation at the Hines VA Medical Center (VAMC) revealed that he had several granulomatous-type lesions on his chest x-ray and CT scan.  He then had an evaluation, including pulmonary functions, which showed mild restrictive pattern and because of the suspicious nature of left sided pulmonary disease.

Upon clinical evaluation in December 2013, the Veteran's post bronchodilator FVC was 87 percent predicted, FEV-1 was 79 percent predicted, and his FEV-1/FVC was 90 percent predicted.  The VA examiner also opined that the FEV-l/FVC result most accurately reflected the Veteran's level of disability.  She also opined that the Veteran did not have multiple respiratory conditions.  

The Veteran testified at a March 2017 hearing.  He noted that he reported in March 2003 for right knee pain.  He injured his knee during basic training.  Fellow Marines were stuffed into two bathroom stalls, his foot was turned near the toilet, and ever since then he has experienced knee pain.  It felt like bone on bone.  The Veteran also testified regarding the results of his 2013 pulmonary function test.    


IV.  Analysis

A. Pulmonary Restrictive Disease

The Veteran has appealed the assignment of a non compensable evaluation for a respiratory disability.  The assignment of the evaluations are governed by the type of disability and results of specific testing.  

The Board accepts that he may experience shortness of breath.  However, the specific testing is far more probative as to the degree of impairment.

Here, a compensable ten percent evaluation is not warranted unless there is forced expiratory volume in one second (FEV-1) of 71 to 80 percent of predicted value; or the ratio of FEV-1 to FVC of 71 to 80 percent.  Pursuant to the December 2013 VA examination, the FEV-l/FVC of 90 percent does not meet the level necessary for a compensable rating.   The December 2013 VA examiner clearly opined that this reading most accurately reflected the Veteran's respiratory disability.   There is no probative evidence to the contrary.  Consequently, a compensable evaluation for pulmonary restrictive disease is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Right Knee Disability

Here, the Veteran's January 2003 entrance examination was clinically normal for the lower extremities, and there is evidence of a right knee injury in service.

The Veteran testified in March 2017 regarding the injury to his right knee.  He described that his foot was turned and he had experienced right knee pain ever since.  He reported that it has continuously gotten worse, and feels like bone on bone.  The Veteran is competent to report pain in his right knee.  The Board finds these reports credible.

In addition, there is evidence of continued impressions of and treatment for right knee pain during and after service.  An Adult Preventative and Chronic Care Flowsheet indicates knee under chronic illnesses in 2005.  A March 2010 VA examination revealed impressions of patellofemoral syndrome, right knee.  VA treatment records from August 2013 note that the Veteran was seen for bilateral knee pain.  When he did quads, he reported that it felt "like bone on bone."  This is consistent with the Veteran's testimony and the STRs.  The Board assigns this evidence considerable probative weight.  

Here, the Veteran's STRs, including from March 2003, indicate a right knee injury in service.  He has received treatment for his right knee disability after service, including in August 2013.  There is no probative evidence to the contrary.  Consequently, service connection for patellofemoral syndrome of the right knee is warranted.

The Board finds that the evidence is at least in equipoise regarding whether there is a relationship between service and the Veteran's current right knee disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An initial compensable rating for pulmonary restrictive disease and left lung resection is denied.

Entitlement to service connection for patellofemoral syndrome of the right knee is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


